 107316 NLRB No. 21CHIPMAN UNION, INC.1The National Labor Relations Board, by a three-member panel,has considered the objections and determinative challenges in an
election held on July 27, 1993, and the hearing officer's report rec-
ommending disposition of them. The election was held pursuant to
a Regional Director's Decision and Direction of Election. The tally
of ballots shows 270 for, and 237 against the Petitioner, with 45
challenged ballots and 1 void ballot.2In the absence of exceptions, we adopt, pro forma, the hearingofficer's recommendation to overrule the Employer's Objections 1,
2, and 3, to her recommended disposition of ballots challenged at
the count and of challenges to ballots cast by Mary Vandiver, Aman-
da Futrelle, Herberina Turner, Bobby Mapp, Orland Springer,
Lydelle Rowland, Lee Morris Hutchinson, Keeno Weaver, Brenton
Wright, Cedric Thornton, Donna Huff, and Laura Stapleton.3The Employer also contends that Congresswoman McKinney sentthe letter by franked mail, although the envelope which it has of-
fered for the record is unfranked. We find the issue of whether or
not Congresswoman McKinney used franked mail to be immaterial
to the outcome. We also find it immaterial whether Congresswoman
McKinney sent the letter because the Petitioner and its members had
provided support to her. What matters here is the content of her let-
ter, not why she wrote it. Consequently, we affirm the hearing offi-
cer's evidentiary rulings excluding evidence of any financial rela-
tions between the Petitioner and Congresswoman McKinney.Chipman Union, Inc. and Amalgamated Clothing &Textile Workers Union, AFL±CIO, Petitioner.
Case 10±RC±14388January 24, 1995DECISION AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUSDALEThe questions presented to the Board in this electionproceeding encompass the hearing officer's refusal to
expand the investigation of objections to include con-
sideration of a letter sent by United States Representa-
tive Cynthia A. McKinney to unit employees before
the election, the hearing officer's recommended resolu-
tion of challenges to 12 ballots, and the disposition of
several procedural motions by the Employer.1TheBoard has reviewed the record in light of the excep-
tions and briefs, and has decided to adopt the hearing
officer's findings and recommendations, as modified
below with respect to the Employer's objection to the
McKinney letter.2As indicated, the hearing officer relied on proceduralgrounds to overrule the Employer's objection to Con-
gresswoman McKinney's letter. We agree that the ob-
jection should be overruled, but we do so based on our
finding that evidence proffered by the Employer fails
to prove any interference with unit employees' free
choice in the election.Several days before the election, CongresswomanMcKinney sent a one-page letter on congressional sta-
tionery3to all unit employees. The entire letter stated:Chipman-Union, Inc. Employees510 Plaza Drive, Suite 1520
College Park, Georgia30349
This letter is written in support of your strugglefor respect, dignity, and justice as employees with
Chipman-Union, Inc. I urge you to continue to
fight and strive for fairness in the workplace. It
is important to unite, organize and support each
other. Both internal and external support are im-
portant. Where there are numbers, there is
strength.During my tenure as a State Representative, Isupported those who were voiceless. I supported
those who were forgotten. I supported those who
had lost hope. I have always been on the side of
those striving to be included.As a U.S. Representative, my support for youwho are neglected, and striving to be included
continues. I embrace you, Chipman-Union em-
ployees, in your struggle for fairness and justice
in the workplace.With warm regards, I amSincerely,Cynthia A. McKinneyMember of CongressContrary to argument by the Employer and by ami-cus Council on Labor Law Equality, we find that unit
employees would not reasonably construe the fore-
going letter as an official institutional endorsement by
the Federal Government of a vote for the Petitioner in
the representation election. The letter does not even
mention the Petitioner, the election, unionization, Con-
gress as a whole, or the National Labor Relations
Board, which is, of course, the independent administra-
tive agency directly charged with the neutral conduct
of representation elections. Furthermore, the letter does
not indicate, and the Employer does not claim, that
Congresswoman McKinney had any specific authority
over labor matters within Congress.Even assuming, as the hearing officer concluded,that the employees would view the McKinney letter as
implicitly encouraging them to vote for the Petitioner
in the upcoming election, we agree with her further
observation that this letter ``reads as the personal ex-
pression of a political and partisan being speaking for
herself.'' We also agree with the hearing officer that
this case is readily distinguishable from Columbia Tan-ning Corp., 238 NLRB 899 (1978). In that case, aMassachusetts commissioner of labor sent a letter to
employees that specifically endorsed the petitioning
union. The Board sustained an objection to this con-
duct because the employees, many of whom were re-
cent Greek immigrants, lacked familiarity both with
English and with the complexities of state and Federal
jurisdiction over labor relations. Consequently, such
employees could reasonably have confused the state
commissioner of labor with the Board. In this case, the
Employer has not referred to any potential evidence 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
which would show that its employees could not dis-cern the difference between statements about labor re-
lations by an individual member of Congress and state-
ments by the Board and its representative. See also
Ursery Cos., 311 NLRB 399 (1993); Huntsville Mfg.Co., 240 NLRB 1220, 1223 (1979).In support of its contention, both the Employer andthe amicus Council on Labor Law Equality cite Rich-lands Textile, Inc., 220 NLRB 615 (1975). Richlandsdoes not stand for the proposition for which it is cited.
Contrary to the Employer and the amicus, the Board
in Richlands did not find that ``a threatening letter onofficial letterhead from a member of the North Caro-
lina General Assembly tainted the exercise of full
choice by employees and was grounds for setting aside
the election.'' Instead, the Board found that the em-
ployer violated Section 8(a)(1) of the Act by not repu-
diating a statement of purported employer policyÐa
threat that the employer would begin to close the busi-
ness if the employees voted for the unionÐmade by
a member of the North Carolina General Assembly.
Here, it was clear that Representative McKinney was
speaking only for herself and that her message con-
tained no threat or coercive statement whatsoever.Accordingly, we find no merit in the Employer's ob-jection to the McKinney letter.DIRECTIONITISDIRECTED
that this case be remanded to the Re-gional Director for Region 10, who shall, within 14
days of this Decision and Direction, open and count
the two ballots challenged at the count because they
were folded together, and the ballots cast by Kenny
Fulton, Kenneth Thomas, Timothy Wingfield, Barbara
Hadden, Ethel Trammell, Daniel Nicholson, Cathy
Vandiver, Lynn Sorrow, Christine Osborne, Franklin
Combs, Gwenell Moon, Scott Bradley, Kenneth
Futrelle, Jerome Hall, Curtis Brooks, Tracey Greene,
Mark Yearwood, Carolyn Smith, Otis Mize, Bobby
Mapp, Orlando Springer, Lydelle Rowland, Lee Morris
Hutchinson, Keeno Weaver, Brenton Wright, Betty
Lunceford, Brenda Lindsey, Willie Callaway, Francis
Barnes, Robert Swann, and Terry Callaway. Further,
the Regional Director shall prepare and cause to be
served on the parties a revised tally of ballots and, ifappropriate, a certification of representative or of re-
sults. If the revised tally of ballots does not determine
the results of the election and the remaining unresolved
challenged ballots cast by Carl Giles, Willie B. Merritt,
and Jeanette Mapp are determinative of the results, the
Regional Director will take such additional action as is
necessary to make to resolve those challenges.